Madsen, J.
(dissenting) — Following this court’s decision in State v. Cruz, 139 Wn.2d 186, 985 P.2d 384 (1999), the Legislature amended RCW 9.94A.030 and RCW 9.94A.360 and enacted RCW 9.94A.345. Despite the majority’s surprising conclusion that the Legislature has done no more than indicate a “general legislative discontent” with the holding in Cruz, majority at 672, the Legislature has in fact made it abundantly clear that it intends that the 1997 version of RCW 9.94A.030, and its definition of “criminal history,” and the 1997 version of 9.94A.360, and its calculations for offender scores, apply when sentencing a defendant for any offense committed when the 1997 statute was in effect. In complete disregard of express legislative intent, the majority nonetheless operates on the mistaken premise that there is a remaining question as to which versions of RCW 9.94A.030 and .360 apply, those which existed when the juvenile offenses occurred, or those which exist when the offense is committed.
It is, of course, the court’s province and duty to declare what the law is. Overton v. State Econ. Assistance Auth., 96 Wn.2d 552, 637 P.2d 652 (1981). However, it is equally true, when there has been no prior judicial construction of a statute, that “[cjourts are not at liberty to speculate on legislative intent when the legislature itself has subsequently placed its own construction on prior enactments.” Anderson v. City of Seattle, 78 Wn.2d 201, 203, 471 P.2d 87 (1970); see also Carpenter v. Butler, 32 Wn.2d 371, 377, 201 *681P.2d 704 (1949). I cannot join the majority’s disregard of express legislative intent and its encroachment on legislative powers.
In Cruz, the court construed the 1990 version of RCW 9.94A.360. Although it is true that once a statute has been judicially construed the Legislature may not subsequently contravene that construction, see, e.g., In re F.D. Processing, Inc., 119 Wn.2d 452, 461-62, 832 P.2d 1303 (1992), the 1997 version of RCW 9.94A.360 is not the version of the statute which was construed in Cruz. Therefore, the Legislature was free to declare the meaning of the subsequently amended statute without regard to this court’s prior construction in Cruz. It did so when it enacted RCW 9.94A.345.
RCW 9.94A.345 states that “[a]ny sentence imposed under this chapter shall be determined in accordance with the law in effect when the current offense was committed.” The Legislature expressly declared its intent, stating that
[RCW 9.94A.345] is intended to cure any ambiguity that might have led to the Washington supreme court’s decision in State v. Cruz, Cause No. 67147-8 (October 7, 1999). A decision as to whether a prior conviction shall be included in an individual’s offender score should be determined by the law in effect on the day the current offense was committed. [RCW 9.94A.345] is also intended to clarify the applicability of statutes creating new sentencing alternatives or modifying the availability of existing alternatives.
Laws of 2000, ch. 26, § 1.
RCW 9.94A.345 is a clear statement that the Legislature intends that the applicable law is the “law in effect on the day the current offense was committed.” This plainly means the versions of RCW 9.94A.030 and RCW 9.94A.360 which were in effect when the defendants in the cases now before this court committed their current offenses, i.e., the 1997 versions of the statutes in existence on the days when the current offenses were committed. See In re Pers. Restraint of Williams, 111 Wn.2d 353, 356-62, 759 P.2d 436 (1988) (applying “wash-out” statute then “in effect” in calculating offender score, i.e., calculating the offender score in a *682straightforward manner in accord with the directions in the version of RCW 9.94A.360 in effect at the time the defendant committed his offense). The 1997 version of RCW 9.94A.360 “in effect” when the offenses in these cases were committed set forth the manner in which the offender score was to be calculated, Laws of 1997, ch. 338, § 5, and the 1997 version of RCW 9.94A.030 provided that all prior juvenile offenses were to be included in a defendant’s criminal history, Laws of 1997, ch. 338, § 5(2).5
The Legislature’s clarification of its intent eliminates any need to question whether the 1997 versions of RCW 9.94A.030 and RCW 9.94A.360 are to be applied “retroactively.” Quite simply, as the Legislature has made clear, the 1997 statutes apply to offenses committed when those statutes were in effect. This is a matter of a straightforward application of the definitions of “criminal history” and the directions for calculating offender scores found in the 1997 statutes. The law in effect when the prior offenses were committed is irrelevant.
The only retroactivity question in this case is whether the 2000 legislative clarification itself, RCW 9.94A.345, may be applied to resolve the meaning of the 1997 amendments. As explained, there has been no judicial construction of the 1997 statutes restricting the Legislature’s ability to say what it intended by those statutes. The Legislature’s clarification should therefore be applied retroactively and given effect. See McGee Guest Home, Inc. v. Dep’t of Soc. & Health Servs., 142 Wn.2d 316, 325-26, 12 P.3d 144 (2000); Anderson, 78 Wn.2d at 203; Carpenter, 32 Wn.2d at 377. As the Court of Appeals reasoned in State v. Hendricks, 103 Wn. App. 728, 739, 14 P.3d 811 (2000), “[SSB 6182 RCW 9.94A.245] clarifies how to apply all amendments to the offender score portion of the SRA. It is both curative and expressly intended to apply retroactively.”
*683Because, unlike the majority, I would hold that the 1997 versions of RCW 9.94A.030 and .360 apply to convictions for offenses committed when these statutes were in effect, I touch on the remaining arguments offered by the defendants.
The argument is advanced that ex post facto prohibitions preclude use of the 1997 statutes in effect when the current offenses were committed because using the 1997 version of RCW 9.94A.360 for calculating an offender score alters the effect of the “wash-out” provisions in the prior versions of RCW 9.94A.360 existing when the defendants committed the juvenile offenses. That is, if offenses which “washed out” under prior law are now used to calculate offender scores for sentencing for the current offense, the argument goes, ex post facto violations occur because punishment is increased due to resulting higher offender scores.
This court has already determined that no ex post facto violation occurs under such circumstances. In Williams, 111 Wn.2d 353, the court was faced with the argument that use of the defendant’s pre-SRA convictions to determine his offender score under the SRA violated the ex post facto clauses of the state and federal constitutions. Applying the analysis in State v. Randle, 47 Wn. App. 232, 734 P.2d 51 (1987), the Williams court concluded that the SRA does not increase punishment for the defendant’s prior offenses, but instead provides for calculation of the sentence for the post-SRA conviction only. Williams, 111 Wn.2d at 363. Therefore, no ex post facto violation occurred.
The court’s reliance on Randle is telling. In Randle, the defendant argued that use of pre-SRA juvenile convictions to calculate an offender score for a post-SRA adult offense violated ex post facto prohibitions. Randle, 47 Wn. App. at 240. The argument, however, rested on a flawed premise— “that the use of juvenile offenses to determine or enhance sentences for subsequent adult crimes constitutes additional punishment for the prior conduct.” Williams, 111 Wn.2d at 363 (discussing Randle, 47 Wn. App. at 241). Rejecting defendant’s argument, the court held that the use *684of the juvenile offenses in calculating the offender score did not change the legal consequences or the underlying nature of the prior juvenile offenses, and the defendant was sentenced only for his post-SRA adult conduct. No ex post facto violation occurred. Randle, 47 Wn. App. at 243; Williams, 111 Wn.2d at 363. The same analysis applies here.
Next, the argument is made that applying the 1997 statutes violates due process because such application would retroactively affect a vested right, i.e., the “right” to “wash out” of juvenile offenses according to the terms of prior versions of the sentencing statutes. Once the “conditions” for meeting “wash-out” provisions of prior statutes are “satisfied,” the argument goes, a statutory right to “wash out” of juvenile convictions arises, and subsequent amendments cannot deprive the defendant of that right.
The difficulty with the argument is that no vested right arose under the prior sentencing statutes. Generally, an individual has no vested right in continuation of existing laws. See State v. Shultz, 138 Wn.2d 638, 646, 980 P.2d 1265 (1999) (citing State v. Hennings, 129 Wn.2d 512, 528, 919 P.2d 580 (1996)) (a legal right is not vested by a mere expectation based on an anticipated continuation of existing law). An offender has no reasonable expectation, much less a vested right, in continuation of sentencing laws in effect when a juvenile offense is committed or application of those laws to future offenses and future sentences.
State v. T.K, 139 Wn.2d 320, 987 P.2d 63 (1999) is not to the contrary. First, the 1997 amendments concerning sealing of records which were at issue in T.K. were unclear as to whether they applied to requests to seal records made after the July 1, 1997, effective date. T.K, 139 Wn.2d at 329. Here, the Legislature has made it very clear that the SRA’s 1997 amendments apply to determine sentences for offenses committed when the amendments were in effect. Second, the triggering event in T.K. was completing conditions of the sealing statute, which the defendant had completed prior to the effective date of the new amendments. Here, the calculations for determining an offender *685score cannot be applied until a new offense occurs, and thus those provisions are not triggered until a new offense is committed.
Nor is there any merit to the argument that due process is violated by including prior juvenile offenses in calculating offender scores for current offenses because “plea agreements” entered into at the time that the juvenile offenses were committed were entered into in part in reliance on then existing “wash-out” provisions. Initially, the Court of Appeals in Hendricks questioned whether statements of juveniles on plea of guilty are truly plea agreements. Hendricks, 103 Wn. App. at 748. Assuming they are plea agreements, I agree with the Court of Appeals decision in State v. McRae, 96 Wn. App. 298, 979 P.2d 911 (1999), review denied, 139 Wn.2d 1021 (2000). There, the Court of Appeals rejected the argument that a defendant has a substantive right stemming from prior sentencing laws referenced in a plea agreement. The court reasoned that a plea agreement does not entitle a defendant to any exemption from the sentencing laws, where the agreement accurately informs the offender of the current law respecting sentencing. The court also noted that the State’s obligation is to act in good faith and not contravene any reasonable expectations of the defendant that arise from the agreement. McRae, 96 Wn. App. at 305. The court said that a defendant does not have any reasonable expectation that the sentencing laws will not change. Id.
Conclusion
When this court decided Cruz, it did not have the benefit of the Legislature’s expression of how it intended the 1990 version of RCW 9.94A.360 to be applied. The Legislature has since amended that statute and RCW 9.94A.030, and in 2000 it enacted RCW 9.94A.345 to clarify how it intends offender scores to be calculated under the sentencing statutes. It is now clear that the versions of the statutes in effect when a defendant commits an offense apply, and *686criminal history and offender scores are to be determined in a straightforward manner as directed by the statutes in effect at the time the offense is committed, and not in accord with statutes in effect when the prior juvenile offenses were committed. Here, the 1997 versions of the statutes were in effect when the defendants in these cases committed their offenses. Accordingly, the defendants’ criminal histories and offender scores should be determined in accord with the 1997 statutes’ definitions and directions. It follows that prior wash-out statutes, which were no longer in effect when these defendants’ current offenses were committed, have no bearing on calculation of the defendants’ offender scores.
I would affirm the Court of Appeals decision in Hendricks’s and Lowe’s cases, and would affirm the trial court decisions in Smith’s and Dorsey’s cases.
Ireland, J., and Brown, J. Pro Tern., concur with Madsen, J.

 Certain adult and juvenile convictions could “wash out” under the 1997 statutes upon the passage of time if no further offenses were committed. See Laws of 1997, ch. 338, § 5(2). However, juvenile convictions were not treated differently than adult convictions with regard to inclusion as part of criminal history.